             Case 3:18-cv-05106-BHS Document 49 Filed 10/07/19 Page 1 of 6



 1

 2
                                                   THE HONORABLE BENJAMIN H. SETTLE
 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
10
      MADELEINE GARZA, an individual,
11
                                      Plaintiff,
12                                                      No. 3:18-cv-05106-BHS
             vs.
13                                                      DECLARATION OF
      NATIONAL RAILROAD PASSENGER                       DR. RICHARD SEROUSSI
14    CORPORATION d/b/a AMTRAK;

15                                 Defendant.

16

17          I, RICHARD SEROUSSI M.D. M.Sc., hereby declare under penalty of perjury under

18   the laws of the United States and the State of Washington that the following is true and correct:

19          1.      I am over the age of 18, competent to testify as to the matters stated herein and

20   make this declaration based on my personal knowledge.
21
            2.      I am physiatrist specializing in all aspects of physical rehabilitation, with an
22
     emphasis on musculoskeletal and neurologic injuries. I am on the clinical faculty at the
23
     University of Washington, and am board-certified in PM&R, pain medicine, and
24
     electrodiagnosis. I have a Master's degree in mechanical engineering from Princeton University,
25

26   an MD from Case Western Reserve in Cleveland, and I completed my residency in rehab


      DECLARATION OF
      DR. RICHARD SEROUSSI                                                   A Professional Limited Liability Company

                                                                      911 Pacific Avenue, Suite 200
      Page 1 | 3:18-cv-05106-BHS                                           Tacoma, WA 98402
                                                                 Phone: (253) 777-0799 Facsimile: (253) 627-0654
             Case 3:18-cv-05106-BHS Document 49 Filed 10/07/19 Page 2 of 6



 1   medicine from the University of Washington. Some of my more satisfying work activities

 2   include interacting with patients, supervising residents from the University of Washington, and
 3
     improving the workflow in my clinic in the name of better patient care.
 4

 5
            3.      I was retained by Plaintiff’s counsel to provide an opinion regarding the injuries

 6
     suffered by the plaintiff Madeleine Garza resulting from the December 18, 2017 Amtrak Train

 7
     501 derailment.

 8
            4.      My qualifications, the basis for my opinions as well as the substance of my

 9
     written opinion along with all other materials required under the Federal Rules of Civil

10
     Procedure    were    served   to   Defendant    as   a   part      of     Plaintiff’s             expert              witness

11
     disclosures. Additionally, my report summarizing my rebuttal opinions has to my

12
     understanding been served to the defendants on or about August 16, 2019. I have been deposed

13
     in this matter on August 21, 2019.

14
            5.      This declaration is offered to be read with my previously submitted written

15
     opinion, and it is further intended to aid the Court in understanding my opinions regarding the

16
     proximate cause of the injuries suffered by the plaintiff on the day of the incident. All my

17
     opinions are offered on a more probable than not basis based upon a reasonable degree of

18
     medical certainty, and they are founded on my professional education and on my academic and

19
     consulting experience in the fields of physical medicine and rehabilitation, also known as

20
     physiatry.

21
            6.      As further detailed in my report dated August 25, 2018, Ms. Garza sustained

22
     severe injuries, including but not limited to the following:

23
            a.      Lumbosacral injuries with the following:

24
                    i.       Unstable bilateral zone 2 sacral fractures, H type;

25
                    ii.      Right superior and inferior pubic rami fractures, with anterior

26
                             displacement of the superior pubic ramus fracture fragment and

                             overlapping superior pubic rami fracture fragments by CT scan;
      DECLARATION OF
      DR. RICHARD SEROUSSI                                                      A Professional Limited Liability Company

                                                                         911 Pacific Avenue, Suite 200
      Page 2 | 3:18-cv-05106-BHS                                              Tacoma, WA 98402
                                                                    Phone: (253) 777-0799 Facsimile: (253) 627-0654
             Case 3:18-cv-05106-BHS Document 49 Filed 10/07/19 Page 3 of 6



 1
                    iii.     Right L5 transverse process fracture;
 2
            b.      Moderate to severe left S1 and probable adjacent nerve root lumbosacral
 3
                    radiculopathy;
 4
            c.      Probable further lumbosacral joint injury, with specific concern for
 5
                    sacroiliac joint injury and/or facet joint injury;
 6
            d.      Crash-related anxiety superimposed upon mild prior stable anxiety history;
 7
            e.      Probable mild concussion, improved or resolved by history;
 8
            f.      Decreased functional status and vocational potential, secondary to
 9
                    musculoskeletal and neurologic injuries.
10
            7.      Ms. Garza’s injuries are on a more probable than not basis, directly caused by
11
     the December 18, 2017 Amtrak Train 501 derailment.
12
            8.       Additionally, as further detailed in my report dated July 15, 2019, I believe that,
13
     on a more probable than not basis to a reasonable degree of medical certainty, Ms. Garza is at
14
     significant risk for future OB/GYN problems, given the nature of her lumbopelvic fractures.
15
     These fractures have included the need for placement of surgical screws across the sacroiliac
16
     joint; significant abnormal residual angulation of the sacrum in the sagittal plane; and possible
17
     contribution from her right ischiopubic fracture with need for hardware fixation. Ms. Garza’s
18
     OB/GYN prognosis involves interplay between specialists who evaluate trauma and the field
19
     of OB/GYN. Physiatrists evaluate and treat individuals who have traumatic injuries. Many
20
     times, these injuries involve more than one field of specialty, such as neurology and
21
     orthopedics. Sometimes, like in the case of Ms. Garza, it includes interplay between neurology,
22
     orthopedics, and OB/GYN. As a physiatrist, I am qualified to render—and frequently do—
23
     opinions that transcend more than one field of specialty. I rely on my training, education, and
24
     experience. I also rely upon literature that is peer-reviewed and generally relied upon in the
25
     ordinary course of practice. As I discussed in my deposition on August 21, 2019, I would be
26


      DECLARATION OF
      DR. RICHARD SEROUSSI                                                    A Professional Limited Liability Company

                                                                       911 Pacific Avenue, Suite 200
      Page 3 | 3:18-cv-05106-BHS                                            Tacoma, WA 98402
                                                                  Phone: (253) 777-0799 Facsimile: (253) 627-0654
             Case 3:18-cv-05106-BHS Document 49 Filed 10/07/19 Page 4 of 6



 1
     reviewing pertinent literature regarding the risk factors for OB/GYN problems among patients
 2
     who have had pelvic fractures. I have reviewed the following peer-reviewed literature:
 3
            (1)     Cannada LK, Pan P, Casey BM, McIntire DD, Shafi S, Leveno KJ.
 4
                    Pregnancy outcomes after orthopedic trauma. J Trauma 2010;69:694-8.
 5
            (2)     Vallier HA, Cureton BA, Schubeck D. Pregnancy outcomes after pelvic ring
 6
                    injury. J Orthop Trauma 2012;26:302-7.
 7
            (3)     Harvey-Kelly KF, Kanakaris NK, Obakponovwe O, West RM, Giannoudis
 8
                    PV. Quality of life and sexual function after traumatic pelvic fracture. J
 9
                    Orthop Trauma 2014;28:28-35.
10
            (4)     McCarthy ML, MacKenzie EJ, Bosse MJ, Copeland CE, Hash CS, Burgess
11
                    AR. Functional status following orthopedic trauma in young women. J
12
                    Trauma 1995;39:828-36; discussion 36-7.
13
            (5)     Copeland CE, Bosse MJ, McCarthy ML, et al. Effect of trauma and pelvic
14
                    fracture on female genitourinary, sexual, and reproductive function. J
15
                    Orthop Trauma 1997;11:73-81.
16
     These peer-reviewed articles are available at any major healthcare sciences library, including
17
     the University of Washington Medical Center. These peer-reviewed articles provide further
18
     support for my opinion that Ms. Garza is at significant risk for future OB/GYN problems as a
19
     result of her traumatic injuries directly caused by the December 18, 2017 Amtrak Train 501
20
     derailment.
21
            I DECLARE UNDER PENALTY AND PERJURY UNDER THE LAWS OF THE
22
     STATE OF WASHINGTON AND OF THE UNITED STATES OF AMERICA, 28 U.S.C.
23

24   1746, THAT THE FOREGOING IS TRUE AND CORRECT.

25

26
            SIGNED this 7th day of October, 2019, at Seattle, Washington.

      DECLARATION OF
      DR. RICHARD SEROUSSI                                                 A Professional Limited Liability Company

                                                                    911 Pacific Avenue, Suite 200
      Page 4 | 3:18-cv-05106-BHS                                         Tacoma, WA 98402
                                                               Phone: (253) 777-0799 Facsimile: (253) 627-0654
            Case 3:18-cv-05106-BHS Document 49 Filed 10/07/19 Page 5 of 6



 1

 2
                                  By:
 3                                      __/s/ Richard E. Seroussi______________
                                        Richard E. Seroussi MD, M.Sc.
 4                                      •   Diplomate, American Board of PM&R with
                                            subspecialty certification in Pain Medicine.
 5                                      •   Diplomate, American Board of Electrodiagnostic
                                            Medicine.
 6                                      •   M.Sc. Degree in Mechanical Engineering.
                                        •   Courtesy Clinical Faculty, University Of Washington
 7                                          Department of Rehabilitation Medicine.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     DECLARATION OF
     DR. RICHARD SEROUSSI                                                 A Professional Limited Liability Company

                                                                   911 Pacific Avenue, Suite 200
     Page 5 | 3:18-cv-05106-BHS                                         Tacoma, WA 98402
                                                              Phone: (253) 777-0799 Facsimile: (253) 627-0654
             Case 3:18-cv-05106-BHS Document 49 Filed 10/07/19 Page 6 of 6



 1                               CERTIFICATE OF SERVICE
            I, Sarah Awes, hereby declare under penalty of perjury under the laws of the State of
 2
     Washington that that I am employed at Pfau Cochran Vertetis Amala, PLLC, and that on the
 3
     below date I caused to be served the foregoing document on:
 4
            Tim Wackerbarth
 5          Andrew Yates
            Warren Babb
 6          Lane Powell, PC
            1420 Fifth Ave. Ste. 4200
 7          PO Box 91302
            Seattle, WA 98111-9402
 8
            Attorneys for Defendant
 9
            Mark S. Landman, Pro Hac Vice
10          John A. Bonventre, Pro Hac Vice
            Landman Corsi Ballaine & Ford, PC
11          120 Broadway, 13th Floor
            New York, NY 10271
12
            Attorneys for Defendant
13
            Kim Putnam
14          Kathryn N. Potvin
            Dustin Dailey
15          Putnam Lieb Potvin
            907 Legion Way SE
16          Olympia, WA 98501
17          Attorneys for Plaintiff
18

19          ( ) Via U.S. Mail
20          ( ) Via Facsimile
            (X) ECF
21          ( ) Via Email

22
            DATED this 7th day of October, 2019.
23

24

25
                                                        /s/_Sarah Awes________________
26                                                      Sarah Awes


      DECLARATION OF
      DR. RICHARD SEROUSSI                                               A Professional Limited Liability Company

                                                                   911 Pacific Avenue, Suite 200
      Page 6 | 3:18-cv-05106-BHS                                        Tacoma, WA 98402
                                                             Phone: (253) 777-0799 Facsimile: (253) 627-0654
